George, J.,
concurring. Neither the trial court nor the court of appeals had the opportunity to view this case in the context of Hazlett v. Martin Chevrolet, Inc. (1986), 25 Ohio St. 3d 279, 25 OBR 331, 496 N.E.2d 478. Thus, neither court looked at the merits of the case, but rather decided the case on a question of law, i.e., that alcoholism was not a handicap as that term is defined in R.C. 4112.01(A)(13). Since neither the trial court nor the appellate court had the benefit of the Hazlett decision, it is appropriate that each court should be given the opportunity to view this case in the light of that pronouncement.
On remand, the trial court must determine as a matter of law whether the Ohio Civil Rights Commission’s determinations, finding Wirth to be an *224alcoholic, and finding that his job rejections were related to his alcoholism, are supported by reliable, probative and substantial evidence. R.C. 4112.06(E). See Hazlett, supra, at 281, 25 OBR at 333, 496 N.E. 2d at 480. The trial court is obligated to review the evidence presented to the commission, particularly as it addresses the determinative issues. In this review, the trial court must determine whether the evidence sufficiently supports the commission’s finding of a handicap discrimination. If the findings are supported by reliable, probative and substantial evidence, they are conclusive and should be affirmed. South Wind Motel v. Ohio Civil Rights Comm. (1985), 24 Ohio App. 3d 209, 24 OBR 386, 494 N.E. 2d 1158. However, if the findings are based upon evidence which is not reliable, such as when inferences are improperly drawn from the evidence, they are legally deficient and thus should be reversed. Plumbers & Steamfitters Commt. v. Ohio Civil Rights Comm. (1981), 66 Ohio St. 2d 192, 200, 20 O.O. 3d 200, 205, 421 N.E. 2d 128, 133; Republic Steel Corp. v. Hailey (1986), 30 Ohio App. 3d 103, 30 OBR 202, 506 N.E. 2d 1215, paragraph two of the syllabus.
Not every person claiming to be alcoholic is an alcoholic for the purposes of an action under R.C. Chapter 4112. R.C. 4112.01(A)(13) defines a handicap as a “* * * medically diagnosable, abnormal condition * * In Hazlett, the drug addiction recognized by this court as a handicap was supported by both a treating physician and a drug counselor. Something more than the self-serving testimony of the person claiming the handicap might be needed to demonstrate an otherwise hidden disability. Whether the person actually has such a handicap and whether the handicap would affect job performance are factual determinations to be made in each case.
Mahoney and Wright, JJ., concur in the foregoing opinion.